Seevers, J.,
dissenting. — It is held by the majority of the court that the caption or matter preceding the receipt or contract forms a part of the latter. The reason given for this holding is that it requires a reference to such caption to determine by whom the contract was made. This in my judgment constitutes no reason for this holding, much less a sufficient one. There are several (or at least such may be the case) of these freighting companies, and it may be supposed the contract was executed by the “Union Company,” and if such were the case, what company I ask would be bound thereby? Clearly the defendant would not; but the company whose agent signed the contract alone would be, and, if necessary, evidence outside of the caption and contradictory thereto could be introduced for the purpose of identifying the company by whom the contract was executed.
Supposing then that the Union Company was identified and shown to be the company by whom the contract was executed, will it be claimed that as to it the caption constitutes a part of such contract, if so, why, or for what reason, and if it does not, why as to the defendant. These, to my mind, are pertinent inquiries.
The caption is complete and has no reference to the contract, nor the latter to it. At most, it may be said to be an advertisement or inducement offered to shippers. But as the plaintiffs do not aver or show that they had knowledge thereof and relied thereon at the time of making the contract, it is *477unnecessary to consider what would be the effect if such were the case.
The opinion holds, as a matter of law,, that -the unloading the goods at Chicago and placing them in a warehouse constitutes a breach of the contract. What is meant by “through without transfer?” To transfer, according to Webster, means to remove from one place to another. Evidently this was not the meaning contemplated by the parties, if so the goods never could have left the Qtate of Massachusetts. It is well known and understood there are several distinct railroads between Worcester, Massachusetts, and Cedar Eapids, Iowa, over which the goods had to pass, and it is the transfer from the terminus of one road or depot to another that is referred to-. In some places this transfer is made with wagons or drays. In others, by means of switches or side tracks, cars loaded with goods are transferred from one road to another. Can it be said as a matter of law the goods in question could n'ot without a breach of the contract be unloaded and placed temporarily in a warehouse, and then reloaded in cars owned by the defendant and transferred from one road to another. If the caption be a part of the contract it must have a reasonable construction, and therefore it cannot' be said to prohibit a transfer from one car to another. It may be that among shippers the word transfer, through usage or custom, has acquired a meaning which will warrant the construction placed thereon by .the majority of the court. If so, such custom should have been averred and proved. But I strenuously object that the law attaches any such meaning thereto. I am, therefore," compelled to dissent from the foregoing opinion.